           Case 2:20-bk-21020-BR Doc 22 Filed 12/26/20                                            Entered 12/26/20 21:09:18                        Desc
                               Imaged Certificate of Notice                                       Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-21020-BR
Thomas Vincent Girardi                                                                                                 Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Dec 24, 2020                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 26, 2020:
Recip ID                 Recipient Name and Address
db                     + Thomas Vincent Girardi, 1126 Wilshire Boulevard, Los Angeles, CA 90017-1904

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 26, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 24, 2020 at the address(es) listed
below:
Name                               Email Address
Andrew Goodman
                                   on behalf of Petitioning Creditor John Abassian agoodman@andyglaw.com

Andrew Goodman
                                   on behalf of Petitioning Creditor Virginia Antonio agoodman@andyglaw.com

Andrew Goodman
                                   on behalf of Petitioning Creditor Kimberly Archie agoodman@andyglaw.com

Andrew Goodman
                                   on behalf of Petitioning Creditor Robert M. Keese agoodman@andyglaw.com

Andrew Goodman
                                   on behalf of Petitioning Creditor Erika Saldana agoodman@andyglaw.com

Andrew Goodman
                                   on behalf of Petitioning Creditor Jill O'Callahan agoodman@andyglaw.com
          Case 2:20-bk-21020-BR Doc 22 Filed 12/26/20                                   Entered 12/26/20 21:09:18                    Desc
                              Imaged Certificate of Notice                              Page 2 of 5
District/off: 0973-2                                         User: admin                                                            Page 2 of 2
Date Rcvd: Dec 24, 2020                                      Form ID: pdf042                                                       Total Noticed: 1
Aram Ordubegian
                             on behalf of Interested Party Courtesy NEF ordubegian.aram@arentfox.com

Eric D Goldberg
                             on behalf of Creditor Stillwell Madison LLC eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Lewis R Landau
                             on behalf of Interested Party Courtesy NEF Lew@Landaunet.com

M. Jonathan Hayes
                             on behalf of Interested Party Courtesy NEF jhayes@rhmfirm.com
                             roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
                             om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Matthew D. Resnik
                             on behalf of Interested Party Courtesy NEF matt@rhmfirm.com
                             roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
                             om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

Ronald N Richards
                             on behalf of Interested Party Courtesy NEF ron@ronaldrichards.com morani@ronaldrichards.com,justin@ronaldrichards.com

United States Trustee (LA)
                             ustpregion16.la.ecf@usdoj.gov


TOTAL: 13
 Case 2:20-bk-21020-BR Doc 22 Filed 12/26/20                  Entered 12/26/20 21:09:18             Desc
                     Imaged Certificate of Notice             Page 3 of 5


1
2
                                                                          FILED & ENTERED
3
4                                                                               DEC 24 2020
5
                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                           Central District of California
6                                                                          BY fortier    DEPUTY CLERK


7
8                             UNITED STATES BANKRUPTCY COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10                                     LOS ANGELES DIVISION

11
     In re:                                           Case No.: 2:20-bk-21022-BR
12
     THOMAS VINCENT GIRARDI,                          Chapter 7
13
                                                      ORDER GRANTING APPLICATION TO
14                                                    SHORTEN TIME ON HEARING RE:
                                                      EMERGENCY MOTION FOR
15
                                                      APPOINTMENT OF INTERIM TRUSTEE
16                                      Debtor(s).    PURSUANT TO 11 U.S.C. 303(g) AND
                                                      SETTING EMERGENCY MOTION FOR
17                                                    HEARING
18
                                                      Date: January 5, 2021
19                                                    Time: 2:00 p.m.

20                                                    To be conducted via videoconference on
                                                      Zoom for Government
21
22
              7KLV PDWWHU LV EHIRUH WKH &RXUW RQ WKH ³0RWLRQ 2I 3HWLWLRQLQJ &UHGLWRUV )RU
23
     $SSRLQWPHQW2I,QWHULP7UXVWHH3XUVXDQW7R86& J  ³(PHUJHQF\0RWLRQ´ 
24
     'RFNHW 1R   WKH ³'HFODUDWLRQ 2I 3DXO &RG\´ 'RFNHW 1R   WKH ³'HFODUDWLRQ 2I
25
     Boris TreyzoQ(VT´ 'RFNHW1R ³5HTXHVW)RU-XGLFLDO1RWLFH ([KLELWV$7KURXJK
26
     9 ´ 'RFNHW1R DQGWKHFRQFXUUHQWO\ILOHG³$SSOLFDWLRQ)RU2UGHU6HWWLQJ+HDULQJ2Q
27
     6KRUWHQHG 1RWLFH´ 'RFNHW 1R   ³$SSOLFDWLRQ´   8SRQ WKRURXJK UHYLHZ RI DOO
28
     pleadings and exhibits filed, the Court finds good cause has been shown for hearing the




                                                     -1-
 Case 2:20-bk-21020-BR Doc 22 Filed 12/26/20            Entered 12/26/20 21:09:18   Desc
                     Imaged Certificate of Notice       Page 4 of 5


1    Emergency Motion on shortened time. Accordingly, the Court hereby ORDERS as
2    follows:
3           1.   The Emergency Motion is set for hearing on Tuesday, January 5, 2021 at
4                2:00 p.m.;
5           2.   Any opposition to the Emergency Motion is due no later than Wednesday,
6                December 30, 2020 by 4:00 p.m. Pacific Standard Time;
7           3.   Any reply to any opposition to the Emergency Motion is due no later than
8                Monday, January 4, 2021 by 2:00 p.m. Pacific Standard Time;
9           4.   Moving party is to give immediate notice of the hearing on the Emergency
10               Motion and serve all related pleadings in accordance with the Local
11               Bankruptcy Rules;
12          5.   Moving party is to submit a proof of service evidencing such service no
13               later than the close of business on Thursday, December 24, 2020 at 5:00
14               p.m. Pacific Standard Time;
15          6.   Participants in the hearing on January 5, 2021 at 2:00 p.m. will be
16               connected with Courtroom 1668 via Zoom for Government but will not be
17               physically present in the Courtroom, as follows:
18               a.    Video/audio web address:
19                     https://cacb.zoomgov.com/j/1609378900
20                     ZoomGov meeting number: 1609378900
21                     Password No. 123456.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///




                                               -2-
 Case 2:20-bk-21020-BR Doc 22 Filed 12/26/20              Entered 12/26/20 21:09:18   Desc
                     Imaged Certificate of Notice         Page 5 of 5


1               b.      If audio on computer is not working, telephone conference lines (for
2                       audio only):
3                       Audio-only participants must call into Zoom for Government by
4                       calling:
5                                 (i) 1 (669) 254 5252 US (San Jose) or
6                                 (ii) 1 (646) 828 7666 US (New York).
7
8        IT IS SO ORDERED.
9                                               ###
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25      Date: December 24, 2020

26
27
28




                                                 -3-
